Johnson, Presiding Judge.
We previously held in this case that the trial court had abused its discretion in denying a motion for class certification.1 The Supreme Court has now reversed that decision, holding that the trial court did not abuse its discretion.2 Accordingly, our previous decision is hereby vacated and the judgment of the Supreme Court is made the judgment of this court.

Judgment affirmed.


Mikell and Bernes, JJ., concur.


 Hammond v. Carnett’s, Inc., 266 Ga. App. 242 (596 SE2d 729) (2004).


 Carnett’s, Inc. v. Hammond, 279 Ga. 125 (610 SE2d 529) (2005).